Citation Nr: 1046746	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Appellant is legally entitled to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel











INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (20109).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he served in the Recognized Guerilla 
forces in service of the Armed Forces of the United States 
(USAFFE).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in January 2010 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces 
in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 
501(a) (West 2002); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009) (to be codified in Title 38 of the 
United States Code: Veterans' Benefits).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens or $15,000 for United States citizens.  The 
Secretary of VA is to administer the fund consistent with 
applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person: (1) who 
served before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States;

or (2) any person who served in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (3) any eligible person was discharged or 
released from service under conditions other than dishonorable.  
See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain 
Philippine service).

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department; and 
(2) the document contains needed information as to length, time 
and character of service; and (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

Facts and Analysis

The Appellant alleges qualifying service in the recognized 
guerilla forces in service of the Armed Forces of the United 
States.

As proof of qualifying service, the Appellant submitted records, 
to include an individual service record from the Former Commander 
of the Bulacan Military Area (BMA) and apparently an application 
for benefits from the Philippines Veterans Claims Commission.  
The application shows that the Veteran served with the Civilian 
Guerilla and from June 8, 1944 to June 26, 1944, the Veteran's 
battalion was with USAFFE-IGF.  The Individual Service Record 
shows that from September 1943 to October 1945, the Veteran 
served with the first battalion in the BMA.  

The record indicates that on April 9, 1944, his battalion in the 
BMA was with USAFFE-LGF and was transferred.  The Philippine 
Veterans Affairs Office in October 1991, indicated the Veteran 
served during World War II with the Bulacan Military Area.  

The documents do not satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service because the documents are 
not official documents of the appropriate United States service 
department and the documents are not acceptable by the Board as 
verification of service for the purpose of determining 
eligibility for the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

While the claims folder includes a record dated in February 1978, 
of the Department of the Army, Reserve Component Personnel and 
Administrative Center (RCPAC), in St. Louis, Missouri, indicating 
the Veteran had two bronze stars, this document does not verify 
that the Veteran had the requisite service to be eligible for the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  

As none of the documents submitted by the Appellant were issued 
by a U.S. service department, the RO relied on verification of 
service from the National Personnel Records Center, a component 
of the U. S. service department, which in November 2009, 
certified that the Appellant had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerillas, in the service of the United State Armed Forces.

And the Appellant has provided no further evidence that would 
warrant a request for recertification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) 
(recertification with evidence of erroneous spelling of name); 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
(recertification when there is newly received relevant evidence 
since the negative certification).





As the U. S. service department certified that the Appellant did 
not serve as a member of the Philippine Commonwealth Army, 
including in the recognized guerillas, in the service of the 
United State Armed Forces, the finding is binding on VA for the 
purpose of establishing service in the U. S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Therefore, the Board 
concludes that the Appellant is not eligible, that is, he is not 
legally entitled to the one-time payment from the Filipino 
Veterans Equity Compensation Fund benefit under the American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

As the law is dispositive, the claim must be denied because of 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The Appellant is not legally entitled to the one-time payment 
from the Filipino Veterans Equity Compensation fund and the 
appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


